Citation Nr: 0719076	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  02-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for postoperative 
internal derangement of the left knee, rated 10 percent 
disabling prior to September 7, 2005, and rated 30 percent 
disabling from September 7, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.F.


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran had active duty service from December 1976 to 
August 1978.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The claim is currently under the 
jurisdiction of the Pittsburgh, Pennsylvania, RO.  

The case was remanded to the RO for additional action in 
October 2004 and March 2005.  A hearing was held before the 
undersigned in December 2005.  The claim has now been 
returned to the Board for further appellate consideration.

It is necessary to clarify the issues on appeal.  The 2001 
rating decision on appeal denied entitlement to a rating 
higher than 10 percent for the veteran's left knee condition.  
After the veteran perfected his appeal, a subsequent decision 
by the RO in 2006 resulted in assignment of a 30 percent 
disability rating from September 7, 2005.  Since the veteran 
perfected his appeal from the 2001 denial of his claim for an 
increase, the Board will address whether he was entitled to a 
disability rating higher than 10 percent prior to September 
7, 2005, as well as whether he is entitled to a disability 
rating higher than 30 percent from September 7, 2005.  
Therefore, the issue on appeal has been rephrased as shown 
above.

The claim of entitlement to service connection for a right 
knee disorder, which was previously before the Board, is no 
longer in appellate status as the RO has awarded service 
connection for this disability.  

Additional evidence, in the form of private medical records 
dated in January and April 2006, was submitted by the veteran 
(received in June 2006) subsequent to issuance of the last 
supplemental statement of the case (SSOC) (issued in April 
2006, sent to veteran in July 2006).  This evidence was not 
considered by the RO.  In a March 2007 statement, the 
appellant, through his representative, waived consideration 
of this evidence by the RO.  Therefore, the Board may proceed 
with a decision on this claim without remand to the RO.  
38 C.F.R. § 20.1304 (2006).


FINDING OF FACT

At no point since 2000 has the veteran's left knee disorder 
been manifested by recurrent subluxation or lateral 
instability; dislocated semilunar cartilage with frequent 
episodes of locking; flexion limited to 60 degrees or less; 
extension limited to more than 10 degrees; nonunion or 
malunion of the tibia and fibula; or ankylosis in flexion to 
a degree higher than 10 degrees.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent prior to 
September 7, 2005, and higher than 30 percent from September 
7, 2005, for postoperative internal derangement of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim on appeal, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Letters dated in April 2002, April 2005, August 2005, and 
September 2005 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  He was notified that 
it was ultimately his responsibility to support his claim.   
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although these letters were not sent prior 
to the initial adjudication of the veteran's claim for 
increased rating, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case was provided to the veteran in July 2006.

The April 2005 and September 2005 VCAA letters incorrectly 
indicated that the veteran needed to submit evidence that his 
left knee disability existed since military service.  
However, the April 2002 letter did inform him that he needed 
to submit evidence of increase in his left knee disability.  
Further, the April 2005 and September 2005 letters also 
informed him that when seeking entitlement to an increased 
evaluation for a service-connected disability, the evidence 
must show that such disability has worsened.  Thus, despite 
the above-mentioned error, the veteran was informed of what 
was necessary to establish his claim for an increased rating.  

These letters also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The claimant has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Furthermore, the RO's increased rating award was made 
effective in September 2005, and the April 2006 rating 
decision and the subsequent SSOC explained the reasons for 
the effective date.  As the Board concludes that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
veteran has been provided adequate notice as required by the 
VCAA.   

The pertinent medical records, to include the service and 
post-service medical records have been obtained, to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Records have been obtained from the Social Security 
Administration.  The record does not indicate that any 
additional evidence, which has not been sought and is 
relevant to the issue decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations to assess the severity of his disability.  
38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions; 
testimony provided at a hearing before the undersigned; his 
service medical records; as well as his post-service medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service connected left knee disorder had been 
rated 10 percent disabling since the initial award of service 
connection in 1978.  He filed a claim for entitlement to an 
increased rating in August 2000, and the RO awarded an 
increased rating of 30 percent effective from September 7, 
2005.  Since the increased rating was not awarded effective 
from the date of his claim, the Board must consider 
entitlement to a higher rating during the two different 
periods (higher than 10 percent prior to September 7, 2005, 
and higher than 30 percent thereafter).  VA must consider all 
the evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997).

After thorough consideration of the applicable regulation and 
rating criteria, the Board finds that entitlement to higher 
ratings is not warranted for either time period under any 
potentially applicable diagnostic code.  At the time of the 
2001 rating decision on appeal, the disability had been rated 
under Diagnostic Codes 5002 and 5257.  It is currently rated 
under Diagnostic Codes 5003 and 5256.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
A similar rating scheme is in effect for rheumatoid arthritis 
under Diagnostic Code 5002.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5003. The general rating schedules for 
limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees.  A 20 percent disability rating is 
assigned for extension limited to 15 degrees.  A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for


extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint. VAOPGCPREC 
9-04 (2004).

Painful motion has clearly been established, as has arthritis 
of the left knee.  See 38 C.F.R. § 4.59.  However, the 
medical evidence of record does not document left knee motion 
limited to a degree warranting assignment of higher ratings 
pursuant to Diagnostic Code 5260 or 5261.  Normal range of 
motion for the knee is zero degrees of extension and 140 
degrees of flexion. See 38 C.F.R. § 4.71, Plate II.  In order 
to be eligible for a compensable evaluation, the veteran's 
flexion would need to be limited to 45 degrees.  The Board 
has reviewed all the VA and private medical evidence over the 
past six years.  Flexion limited to 45 degrees has never been 
reported.  As for extension, that has been limited to, at 
most, 10 degrees, which warrants a 10 percent rating.  
Extension has never been limited to 15 degrees. Therefore, 
regardless of whether the medical evidence is viewed prior to 
or after September 2005, there are no limitation of motion 
findings warranting higher ratings.

The veteran's representative has argued a higher rating is 
warranted because the veteran's arthritis is severe.  
Although there are numerous references to the arthritis being 
severe, VA's rating schedule does not evaluate arthritis 
based on the classification of its severity, but on what 
symptoms and disability result from the arthritis.

The Board also notes that the veteran submitted an April 2006 
note from a private physician indicating that the veteran had 
15 percent of full person impairment.  Such a statement does 
not affect the Board's analysis herein as ratings are based 
exclusively on VA's rating schedule.

As for functional loss, the Board concludes the preponderance 
of the evidence is against assigning higher ratings for 
either time period.  In the supplemental statement of the 
case discussing the RO's decision to grant the 30 percent 
rating from September 2005, it was noted that although the 
disability was previously rated as arthritis with resulting 
limitation of motion, the functional limitations described on 
the 2005 VA examination were "manifested in a manner not 
dissimilar to an ankylosed joint."  The Board disagrees.  
The veteran complains of constant knee pain which he feels is 
totally disabling.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not provide a separate rating for pain 
in this case.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board has considered the September 2005 VA examiner's 
opinion that the veteran would lose 100 percent of motion due 
to pain, weakness, incoordination, or excess fatigue.  
However, it must also be noted that the veteran's complaints 
of knee pain and resulting functional limitations are not 
entirely credible.  Clearly some degree of pain and 
limitation is reasonable considering the presence of severe 
arthritis; however, the extent to which the veteran alleges 
disability is not.  For example, despite his complaints of 
barely any functional ability, the fact remains that range of 
motion has been, at most, mildly limited, and there are 
frequent notations of full range of motion.  Although there 
are some indications of antalgic gait and he states he needs 
to use a cane constantly for stability, there are no medical 
findings of instability or laxity over the past several 
years, and medical examiners' have doubted the necessity of a 
cane.  The VA examiner in 2001 noted that the way the veteran 
used the cane was not actually assisting his gait or 
relieving weight off the left leg.  A September 2002 VA 
physical therapy note indicated that although the veteran 
complained of a high pain level, he was observed ambulating 
without the cane, with a normal gait, and laughing.  An 
December 2002 VA physical therapy note indicated that the 
veteran had been observed walking on the VA campus, including 
stairs, without a cane and with normal gait and speed. 

In other words, although the RO chose to accept the 
subjective nature of the veteran's complaints in assigning 
him a 30 percent disability rating, the Board concludes the 
preponderance of the evidence is against his claims.  As for 
the time period both prior to and after September 2005, the 
medical evidence actually shows very little objective 
evidence of disability.  Despite his complaints of extensive 
pain, this has not translated into significant limitation of 
motion.  There are no findings of instability on any 
evaluation to support his claim his knee gives out.  His 
strength had been noted to be only mildly impaired.  
Considering this lack of objective evidence, his statements, 
standing alone, as to functional loss, are simply not 
credible.

Although the RO chose to rate the disability analogous to 
ankylosis, the fact is that ankylosis itself is not present.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The veteran is able to move his left knee, 
albeit with some limitation, so it is clearly not ankylosed.  
The VA examiner in 2005 felt that the veteran would lose all 
motion ("100% of this motion") due to pain because the 
veteran did not want any movement when there was pain.  
Otherwise, evidence of unfavorable ankylosis is not apparent 
in the medical record such as to warrant higher ratings.  In 
this regard, it is noted that private medical records dated 
subsequent to the 2005 VA examination (in January 2006) noted 
that the veteran had good range of motion, from 0 to 115 
degrees.    

An additional rating under DC 5261 (that is, in addition to 
the 30 percent rating already assigned under DC 5256) from 
September 2005 would amount to pyramiding as both ratings 
would be, in essence, based on the limitation in extension.  
38 C.F.R. § 4.14 (2006).  Thus, higher ratings are not 
warranted under DC 5260 and 5261 for the period prior to 
September 2005 or thereafter.  

The provisions of DC 5257 provide for 10, 20, or 30 percent 
ratings for slight, moderate, and severe (respectively) 
recurrent subluxation or lateral instability.  Recurrent 
subluxation of the left knee is not shown by the medical 
evidence of record, and has been specifically denied by the 
veteran on VA examination in September 2005.  While the 
veteran has consistently indicated that he has instability 
and giving way of the left knee, the objective medical 
findings have not shown the presence of instability.  (See, 
e.g., October 2001 VA examination which indicated that the 
left knee appeared to be stable on examination; outpatient VA 
treatment records which showed that the knee was stable to 
varus/valgus stress tests; January 2006 private medical 
report which showed no instability.)  Therefore, an 
additional rating under DC 5257 is not warranted.  

With regard to a rating under DC 5258, the medical evidence 
of record does not indicate that the veteran has dislocated 
semilunar cartilage with locking pain.  It is specifically 
noted that on VA examination in September 2005, the veteran 
denied dislocation or locking of the left knee.  Thus, a 
rating under DC 5258 is not warranted.

With regard to DC 5259 and 5263, the maximum rating allowed 
is a 10 percent rating under these codes.  Therefore, further 
discussion is not necessary.  Further, the evidence of 
record, which includes numerous radiographic studies of the 
left knee, does not indicate impairment of tibia and fibula, 
consisting of nonunion or malunion.  Therefore, higher 
ratings under DC 5262 are also not warranted.  

The preponderance of the evidence being against the veteran's 
claim for an increased rating, the evidence is not equally 
balanced, and the veteran's claim must be denied.


ORDER

An increased rating for postoperative internal derangement of 
the left knee is denied for the time period prior to and 
after September 7, 2005.  



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


